TIE      ATTORNEY               GENERAL




Dar    Irr                      Opinion No. 4-5410
                                Rc: EffecUw    date of bill LUcd
                                     In the office of riccretxry of
                                    Sbte wtthin tea days (Sua-
                                    daya excepted) from d&e prc-
                                    mati to Oowr~t.

             You bxve recently tcpuoskd the o?Moo of thie depertmcot
u to whether our Opintoa No. O-5185 with cctarcace to the effective
dxte of Houec Ml1 No. 52. Acta of the 46th Lepirlature, overruler our
Oplnioa No, O-571 u to the effective date of Howe Bill NO. 170. iicb
of the 44th Lcgweturr.

              Both billa. carried emergency clauaer with provlaioas   that
lucb btl&o lbould bechne lffecUve from md after pu~age.        The rc-
spcctlvc bth peered US two how86 wltb l two -th ir ds record vote.           i
Both ware fUod in the Office of the Secretrry of St&e without the Gcwer-
nor’s +uture,      and wli?dn tea dsyr (Sund#y excepted) from tbc time
each bill ~8s presented to tha Oovcrnor.

              Under the circusnkace~      l outlined it w&s the holding
ta Opinkx~ No. O-571 that & bill become lsw only after the cxpir~tion
of tea days (Suadxye excepted) from the day it wu preeeated to the
Gowrnor.     ,B Opiaioa No. O-JlO5 lt wu held. under the same cir-
camstuues,     thst the bill became effective upon fte belug filed ia tbe
Gfficc of tbr Secretary    of State, when the bill wes so filed witbin ton
*ya from tbo date It was presented to the Governor. R is ia the
reepeet pointed out that there ie aa obvious coaflict between the two
OpioiOlU.

            For the reuons skkd in our Opinione Nw. O-5310, O-532?
and O-51$5, our C3+ioa No. O-571 le hereby expreuly overruled.

                                       rours wry truly.
                                       ATTORNEYGENRRALOP~EXAS

                                       BY:   E. Q. Phrrr